Two actions. Appeal from an order in each action granting an examination before trial. The actions are brought to restrain defendant from flooding lands pleaded to be the property of plaintiffs, and for damages. The answers as to each of the causes of action plead that the flooding of plaintiffs’ premises was a lawful exercise of easements to which plaintiffs’ lands are subject, and that the premises are held subject to the easements of defendant. With the issues thus tendered, the orders are not too broad and properly permit examination as to the source of defendant’s easements and flowage rights. Orders unanimously affirmed, with twenty-five dollars costs in one appeal and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.